Citation Nr: 1531836	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  13-20 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to payment of Dependents' Educational Assistance (DEA) benefits at the full time attendance rate for the Spring 2013 term, from January 14, 2013 to May 2, 2013.


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is the child of a veteran who had active duty service from December 1966 to December 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2013 decision of the VA Education Center at the RO in Buffalo, New York.

In May 2015, the appellant and his mother presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

Although the appellant's mother has assisted him in his appeal, she has not been appointed his fiduciary, custodian, or guardian for VA purposes.  She is also not his representative or agent for purposes of this appeal.  

The Board has reviewed the physical claims file and the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  


FINDING OF FACT

The appellant was enrolled for a total of 6 credits at the Community College of Philadelphia for the Spring 2013 term, from January 14, 2013 to May 2, 2013.


CONCLUSION OF LAW

The criteria for payment of DEA benefits on a full time attendance basis for the Spring 2013 term, from January 14, 2013 to May 2, 2013, are not met.  38 U.S.C.A. § 3680 (West 2014); 38 C.F.R. §§ 21.3131, 21.3132, 21.4270 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

DEA assistance is paid in accordance with the monthly rates established in 38 C.F.R. §§ 21.3131, 21.3132.  The rate of education benefits that VA pays under Chapter 35 varies according to his program of education.  With respect to institutional studies, pursued by the appellant here, the monthly rate varies according to the following specific classifications: full time, 3/4 time, 1/2 time, less than 1/2 but more than 1/4 time, or 1/4 time or less.  See 38 C.F.R. § 21.3131.

The classifications set out in 38 C.F.R. § 21.3131 are specifically defined.  For collegiate undergraduate schools, the term "full time" means 14 semester hours or equivalent; the term 3/4 time means 10 through 13 semester hours or equivalent; the term 1/2 time means 7 through 9 semester hours or equivalent; the term "less than 1/2 more than 1/4 time" means 4 through 6 semester hours or equivalent; the term 1/4 time or less means 1 through 3 semester hours or equivalent.  38 CFR § 21.4270. 

Here, the appellant enrolled at the Community College of Philadelphia (the school) for the Spring 2013 term.  On February 8, 2013, the school submitted a VA Form 22-1999, signed by a representative of the school on February 7, 2013, certifying that the appellant was enrolled for a total of 6 semester hours for the Spring 2013 term.  That form also included a statement that the appellant is covered under "Americans Disability Act" (presumed to indicate the Americans with Disabilities Act (ADA)), and that students taking less than 12 credits should be considered full time.  

The appellant has not disputed the number of semester hours he took during the Spring 2013 term.  Rather, his dispute appears to be with the laws and regulations governing Chapter 35 benefits.  In written argument, the appellant's mother has asserted that someone from VA had initially told her the appellant would be reimbursed at the full time rate, and that this decision had subsequently been changed.  She has also argued that to reimburse him at less than the full time rate constitutes discrimination against persons with disabilities.  

The Board acknowledges its obligation to read the filings of this pro se claimant liberally.  See Moody v. Principi, 360 F.3d 1306 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); and Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (each emphasizing that pro se filings must be read liberally).  

As set out above, VA law governing payment of DEA assistance specifies the number of credits required for full time status and does not defer to classifications established by any school or learning institution.  

The Board has considered whether the word "equivalent" as used under 38 C.F.R. § 21.4270 provides the authority to VA adjudicators to redefine the terminology used under that section and 38 C.F.R. § 21.3131.  However, the Board finds that this term has a specific meaning within the context of the regulatory scheme and does not provide such broad authority.  The word "equivalent," as in "'full time' means 14 semester hours or equivalent" refers to "equivalent credit hours," which is a conversion formula or quotient for nonstandard course measurements set out in detail under 38 C.F.R. § 21.4272(g).  In this case, the Community College of Philadelphia measures its courses in standard credit hours.  Therefore, this conversion formula does not apply.  

The Board has also considered whether a footnote under 38 C.F.R. § 21.4270 provides the authority to redefine "full time."  That footnote provides that, when the institution certifies that all undergraduate students enrolled for a minimum of 12 or 13 semester hours or the equivalent are charged full-time tuition, or considered full time for other administrative purposes, such minimum hours will establish the criteria for full-time measurement.  When, in accordance with § 21.4273(a), a responsible official of a school certifies that a lesser number of hours constitute full time, 3/4 time, 1/2 time, less than 1/2 time and more than 1/4 time, or 1/4 time or less, VA will accept the certification for measurement purposes.  

While this footnote provides some authority for VA adjudicators to adopt a different definition of "full time," the Board finds that it does not provide the type of authority sought in this case.  The provision clearly contemplates a certification applicable to "all undergraduate students" enrolled for the specified credit hours.  It essentially provides VA adjudicators with another means to accommodate a school or institution which does not measure its courses by the standard method.  It does not encompass the authority to redefine "full time" for a specific individual or even for a subset group of individuals, such as those with disabilities under the ADA.  

In sum, the Board has considered the appellant's arguments liberally; however, the outcome the appellant seeks cannot be granted under VA law.  

It is unclear what the appellant or his mother was told concerning the ADA by VA personnel.  Telephone contacts with VA are typically reduced to writing on a VA Form 119 (Report of Contact).  The claims file contains a Form 119 dated February 15, 2013, which reflects a request by the appellant to review the information submitted by the school on February 8, 2013 citing the information contained on that form regarding the ADA.  A Form 119 dated February 25, 2013 reflects another request by the appellant to review the remarks on the February 8, 2013 submission.  Neither of these forms reflects that the appellant was informed that VA would alter its reimbursement rules.  The February 27, 2013 decision clearly states that the ADA "may affect your financial status at your school[...h]owever, it does not change our payments and has no effect on your Chapter 35 Dependent's Educational Assistance benefits." 

While, it does not appear from the record that the appellant should have been misled by any communications with VA, to the extent he may have been provided erroneous advice, the Board notes that erroneous advice given by a government employee cannot be used to estop the government from denying benefits.  Harvey v. Brown, 6 Vet. App. 416, 423 (1994).  Therefore, even assuming that the appellant received erroneous information from a VA employee, he is not entitled to additional education benefits by reason of equitable estoppel.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994).

To some extent, the appellant appears to be raising an argument couched in equity in that he is contending that he should be accorded similar treatment by VA with respect to the ADA as he is by the school.  The Board is bound by the law and has only limited authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  

While the Board acknowledges the appellant's contention that he should be paid at the full time rate, the law is dispositive and the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).  While attending the school from January 14, 2013 to May 2, 2013, his 6 credit hours constitute "less than 1/2 more than 1/4 time" status.  The appellant did not meet the hour requirement to maintain full time student status and he is not entitled to the full time monthly rate for the Spring 2013 academic term.  38 C.F.R. § 21.4270.

The United States Court of Appeals for Veterans Claims has held that the Veterans Claims Assistance Act of 2000 (VCAA) notification requirements do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barger v.  Principi, 16 Vet. App. 132, 138 (2002).  VA educational programs contain their own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031, 21.1032.  See also 38 C.F.R. § 21.9510 (specifically applying the provisions of subpart B and 38 C.F.R. § 21.1031 to claims for educational assistance under Chapter 33).  Further, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and to assist.


ORDER

The appeal is denied.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


